Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.


Response to Arguments
Applicant’s remarks regarding the double patenting rejection has been fully considered and accepted.  Examiner is maintaining the rejection until the Terminal Disclaimer is filed.
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5 – 14, 19, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 15 of U.S. Patent No. 10,429,275 B2 (see also claim to claim mapping in table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a trace analyte collection swab comprising a coating disposed on the surface of the substrate, the coating comprising a polyisobutylene material and the surface of the substrate comprising a first area where coating is applied and a second area where the coating is not applied).  Independent claims 1 and 19 including all the dependent claims thereof are rejected in view of claims listed below.  

Claims 30 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 - 6 of U.S. Patent No. 10,429,275 B2 in view of US Patent Application Publication No. 2006/0192098 A1 to Danylewych-May (see also .

Claims of Instant Application (16/536994)
 
Claims of Patent No. 10,429,275 B2
1
 
1, 2
5
 
3
6
 
4
7
 
5
8
 
5
9
 
5
10
 
15
11
 
6
12
 
7

 
8
19
 
1, 2
30
 
1, 2
34
 
1
35
 
4
36
 
5
37
 
6




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6 - 11, 14, 30, 31, 33, 35 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0033336 A1 to Sangha (hereinafter “Sangha”) in view of U.S. Patent Application Publication No. 2008/0057808 A1 to Simandl et al. (hereinafter “Simandl”).  

Regarding Claim 1, Sangha teaches a trace analyte collection swab (see Figs. 4 – 6 showing specimen collector 1 in the form of a swab, see paragraph [0024]) comprising: 
a substrate (see collector 1 having an elongated shaft 3 with a pair of ends, paragraphs [0024], [0025]), the substrate (1) comprising a surface defining a total surface area (total surface area of 1 comprises the elongate shaft 3 and the pair of ends as described at paragraph [0024], where the end comprises the tip 5 covered with a collection matrix 6, see Fig. 4 and paragraph [0025]) and a trace analyte collection area (tip 5 that is covered with a collection matrix 6 as described at paragraphs [0025], [0026], see Fig. 4), the trace collection area (5, 6) being smaller than the total surface area (see arrangement as shown at Fig. 4 with the total area comprising 1, 3 and trace collection area at tip 5, 6 being smaller than 1, 3 as a whole), the trace collection area (5, 6) to be placed against a surface from which the trace analyte is collected (see paragraph [0033] describing “the coated collector matrix 6 is next used to contact a specimen of interest 2, which is collected and retained on the coated surface of the collector 1 (FIG. 4)”, see also step 25 of Fig. 10); and 
composition (see paragraphs [0026] – [0030] describing the concentration, composition and quantity of the coating 14 that may be used for collecting “efficient collection of the analytes of interest” as indicated at paragraph [0029]) to collect particles of the trace analyte from a surface when the trace analyte collection area is placed against the surface (see paragraph [0029]), wherein the trace analyte collection area (5, 6) comprises a first area where the coating is applied (first area that the coating is applied can be considered as the outer surface 11 of the matrix 6 where the coating is applied as indicated at Fig. 9 with element 14 disposed on the outer surface area 11, see description at paragraph [0026]) and a second area where the coating is not applied (second area can be considered as the interior portion 13 of the matrix 6 as seen at Fig. 9 where the coating 14 is not applied, see also paragraph [0026]), and wherein the coating is applied over a limited portion of the trace analyte collection area (the limited portion can be considered as the outer surface 11 and 12 where coating 14 is applied, see also paragraph [0029] and abstract) to concentrate the trace analyte in the limited portion of the trace analyte collection area (see Figs. 4 – 6 showing the concentrated trace analyte 2 in the limited portion (i.e. outer surface 11 of the matrix 6 without being collected in the interior 13 of the matrix 6 as described at paragraph [0026] and also see abstract section stating “retention of the specimens on the outer surface of the matrix and release of all of the specimens for analysis” (i.e. detection)) for delivery to an inlet of a detector (see abstract and paragraph [0027] describing usage of a test tube in which the collected 
 	Even though Sangha teaches a substrate/collector 1 illustrated in the form of a swab having an elongate shaft 3 with a pair of ends where the shaft 3, Sangha does not explicitly teach the substrate/collector 1 comprising an aramid polymer.  However, Sangha teaches that the collector 1 comprising shaft 3 may be constructed of any suitable material and configuration (see paragraph [0024]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate comprising aramid polymer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Even though Sangha teaches a coating comprising a composition 14 as indicated above, Sangha does not explicitly teach a coating comprising polyisobutylene material.  However, Sangha teaches “the coating composition 14 is also selected based on consideration of additional factors such as the composition of the collection matrix, the surface irregularities thereon, the specimen of interest to be collected, the conditions under which the specimen is to be collected, and the potential interactions between such factors” (see paragraph [0028]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use/select a coating In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In addition, Simandl, in the field of cleaning wipe for removing contamination from an article, teaches the coating comprising a polyisobutylene (see abstract, see also paragraphs [0005], [0015], Fig. 1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a coating comprising polyisobutylene of Simandl into Sangha in order to effectively adhere particles on the swab.
 
Regarding Claim 6, Sangha as modified above teaches the coating comprising a dopant (see paragraphs [0027], [0028] describing “the coating composition being selected for solubility characteristics that enable it to dissolve in a preselected extraction or elution solvent” and the “coating compositions are proteins such as albumin, salt solutions, carboxymethyulcellulose, polysaccharides, glucose, phosphate buffer solution, gelatin and mixtures thereof”, thus reading on the invention as claimed).

Regarding Claim 7, Sangha as modified above teaches the claimed invention except for the dopant comprises a calibrating material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a calibrating material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 8, Sangha as modified above teaches the dopant comprises a reactant material (see paragraphs [0027], [0028] describing “the coating composition being selected for solubility characteristics that enable it to dissolve in a preselected extraction or elution solvent” and the “coating compositions are proteins such as albumin, salt solutions, carboxymethyulcellulose, polysaccharides, glucose, phosphate buffer solution, gelatin and mixtures thereof”, thus reading on the invention as claimed).

Regarding Claim 9, Sangha as modified above teaches the dopant comprises a tracer material (see paragraph [0029] describing “The concentration of the coating composition 14 is also preselected based on the foregoing considerations and the ability of the composition 14 to modify the outer surface 11 of the collection matrix 6 to promote more efficient collection of the analytes of interest, such as, for example, DNA or other trace evidence, and of the surface coating 14 to dissolve into solution with the solvent and bring along all of the captured specimens 2 into an elution vessel or container such as a test tube 15 (FIGS. 5-7)” thus reading on the invention as claimed).

Regarding Claim 10, Sangha as modified above teaches the claimed invention except for the dopant comprising a vapor-collecting material, the vapor-collecting material configured to collect particles of the trace analyte in vapour form.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 11, Sangha as modified above teaches the substrate (1) comprising an identifier (coating 14 can be considered as an identifier) configured to furnish identification of the trace analyte collection swab (see Figs. 4, 5, 9 showing the coating which aids in the identification of the trace analyte collection swab as 14 is coated on the swab at the collection matrix region 6) .

Regarding Claim 14, Sangha as modified above teaches the substrate comprises one or more bristles of a brush (see paragraphs [0004] and [0025] describing the material being a fibrous material or wadding, hence it is obvious that the fibrous material will have bristles that aid in the sample collection).

Regarding Claim 30, Sangha teaches a method of collecting trace analytes for analysis (see abstract) comprising, 
contacting a trace analyte collection area (tip 5 that is covered with a collection matrix 6 as described at paragraphs [0025], [0026], see Fig. 4) of a swab (see Figs. 4 – 6 showing specimen collector 1 in the form of a swab, see paragraph [0024]) with a surface to collect trace analyte from the surface (see paragraph [0033] describing “the coated collector matrix 6 is next used to contact a specimen of interest 2, which is composition (see paragraphs [0026] – [0030] describing the concentration, composition and quantity of the coating 14 that may be used for collecting “efficient collection of the analytes of interest” as indicated at paragraph [0029]) for collecting the trace analyte from the surface (see paragraph [0029]), and wherein the coating is applied over a limited portion of the trace analyte collection area (the limited portion can be considered as the outer surface 11 and 12 where coating 14 is applied, see also paragraph [0029] and abstract) to concentrate the trace analyte in the limited portion of the trace analyte collection area (see Figs. 4 – 6 showing the concentrated trace analyte 2 in the limited portion (i.e. outer surface 11 of the matrix 6 without being collected in the interior 13 of the matrix 6 as described at paragraph [0026] and also see abstract section stating “retention of the specimens on the outer surface of the matrix and release of all of the specimens for analysis” (i.e. detection)) for delivery to an inlet of a detector (see abstract and paragraph [0027] describing usage of a test tube in which the collected specimens are being released for further analysis, for instance see Fig. 7 showing the coating 14 being dissolved into solution with the solvent and bringing all of the captured specimens 2 into an elution vessel or test tube 15 for further analysis, thus it is obvious that the collected specimens 2 are being released in the test tube 15 for a subsequent analysis/detection); and 
heating the swab to desorb the trace analyte for analysis (see paragraph [0027] describing “It is also foreseen that the coating composition and/or the solvent may be 
Even though Sangha teaches a coating comprising a composition 14 as indicated above, Sangha does not explicitly teach a coating comprising polyisobutylene material.  However, Sangha teaches “the coating composition 14 is also selected based on consideration of additional factors such as the composition of the collection matrix, the surface irregularities thereon, the specimen of interest to be collected, the conditions under which the specimen is to be collected, and the potential interactions between such factors” (see paragraph [0028]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use/select a coating comprising polyisobutylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In addition, Simandl, in the field of cleaning wipe for removing contamination from an article, teaches the coating comprising a polyisobutylene (see abstract, see also paragraphs [0005], [0015], Fig. 1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a coating comprising polyisobutylene of Simandl into Sangha in order to effectively adhere particles on the swab.

Regarding Claim 31, Sangha as modified above teaches further comprising analysing the trace analyte (see abstract and paragraphs [0002] describing the releasing of the specimen for further analysis, see Figs. 6 and 7).  

Regarding Claim 33, Sangha as modified above teaches wherein the heating comprises resistive heating of the swab (see paragraph [0027] describing dissolving of the coating to create the solution for analysis under different conditions where temperature and/or pressure are being manipulated such as raising and/or lowering in order to control the rate of solvation, note that it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a resistive heating element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 35, Sangha as modified above teaches the coating comprising a dopant (see paragraphs [0027], [0028] describing “the coating composition being selected for solubility characteristics that enable it to dissolve in a preselected extraction or elution solvent” and the “coating compositions are proteins such as albumin, salt solutions, carboxymethyulcellulose, polysaccharides, glucose, phosphate buffer solution, gelatin and mixtures thereof”, thus reading on the invention as claimed).

Regarding Claim 36, Sangha as modified above teaches wherein dopant comprises at least one of a calibrating material, a reactant material configured to combine with the 

Regarding Claim 37, Sangha as modified above teaches further comprising identifying the swab using an identifier on the swab (see coating 14 that can be considered as the identifier on the swab).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sangha in view of Simandl and further in view of U.S. No. 7,763,442 B2 to Martin et al. (hereinafter "Martin").

Regarding Claim 5, Sangha as modified above teaches the claimed invention except for the substrate has a first color and the coating has a second color, the second color being different than the first color.
Martin, in the field of detection of components or microorganisms using an array having a predetermined pattern on materials such as wipes and cotton swabs, teaches the substrate has a first color and the coating has a second color, the second color being different than the first color (see abstract, Col. 16, lines 49 – 66 of Martin describing different colorants being used to differentiate different types of microorganisms).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the color of Martin into Sangha in view of Simandl in order to capture different types of particles as well as indicating which part has the coating that is designed to collect the particles hence improving efficiency of the system.

Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sangha in view of Simandl and further in view of US 5,741,984 to Danylewych-May et al. (hereinafter “Danylewych-May ‘984”).

Regarding Claim 12, Sangha as modified above discloses the claimed invention except for the substrate comprises a boarding pass, the boarding pass including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a holder of the boarding pass.
Danylewych-May ‘984, in the same fields of analytical analysis of a chemical sample, teaches the substrate comprises a boarding pass, the boarding pass including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a holder of the boarding pass (see Col. 4, lines 52 – 61 and the abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the bar code feature of Danylewych-May ‘984 into Sangha in view of Simandl in order to accurately and efficiently identify a user or a holder comprising the trace analyte being detected.

Regarding Claim 13, Sangha as modified above discloses the claimed invention except for the substrate comprising a package including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a mailer of the package.
Danylewych-May ‘984, in the same fields of analytical analysis of a chemical sample, teaches the substrate comprising a package including a bar code, the bar code configured to associate the particles of the trace analyte collected by the coating with a mailer of the package (see Col. 4, lines 52 – 61 and the abstract describing the use of a bar code associated with a user and it is obvious that the bar code can be implemented on any device including a package).  
Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the bar code feature of Danylewych-May ‘984 into Sangha in view of Simandl in order to accurately and efficiently identify a user or a holder comprising the trace analyte being detected.

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sangha in view of Simandl and further in view of U.S. Patent Application Publication No. 2006/0192098 A1 to Danylewych-May (hereinafter “Danylewych-May ‘098”).

Regarding Claim 32, Sangha in view of Simandl teach the claimed invention however is silent regarding analysing the trace analyte comprising at least one of ion mobility spectrometry, mass spectrometry, gas chromatography, liquid chromatography, and high performance liquid chromatography.  
Danylewych-May ‘098, in the field of sampling swabs used in trace analyte detection, teaches wherein analysing the trace analyte comprises at least one of ion mobility spectrometry, mass spectrometry, gas chromatography, liquid chromatography, and high performance liquid chromatography (see paragraphs [0003], [0024] describing several techniques for trace analyte detection such as ion mobility spectrometery (IMS), mass spectrometry, GC, LC etc.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the variety of techniques of Danylewych-May ‘098 into Sangha in view of Simandl in order to accurately and efficiently analyze/detect the collected trace analyte.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form accompanying this office action which includes the following references:
Nacson (U.S. 2013/0137183 A1): describes sampling, using a sampling card as seen at Fig. 4, a portion of the air expelled from within the aircraft, and analyzing samples collected from the expelled air to detect the presence of a target substance or a prohibited substances within the aircraft.
Goledzinowski et al. (U.S. 6,627,444 B1): describes a porous lamellar substrate having a first zone which is impregnated with a solid phase calibration solution and a second zone which serves as a handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/Primary Examiner, Art Unit 2861